DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the turbine blades being exposed to combustion gas having a temperature higher than an average value in a temperature distribution of the combustion gas” where it is generally unclear what region the temperature distribution is considered over, ie across the width of a specific location along the length of the turbine system such as at the inlet, or along the entire length of the exhaust turbine region consisting of multiple blades etc.
Claim 1 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  and the ammonia, wherein the gas turbine is configured to lower the temperature of the turbine blades by supplying the turbine blades with the ammonia and the cooling air supplied from the compressor” where it is generally unclear if this is attempting to recite that the ammonia must pass through the compressor first, or if the compressor merely supplies the compressed air for the ammonia as appears to be the only recitation in the specification.
Claim 8,20 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8,20 recites “each of the turbine blades has a flow path for discharging the ammonia from an inside toward an outside” where it is not stated from the inside to the outside of what component, ie the blade itself, or the exhaust system in a radial direction, or down the exhaust pipe to the outlet.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-2,4-6,9,11,13-14,16-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20120047870 to Kasuga.
As to claim 1, Kasuga discloses A gas turbine denitrifying combustion gas by using a denitrification catalyst and ammonia as a reducing agent, the gas turbine comprising: a turbine provided with turbine blades (3), the turbine blades being exposed to combustion gas having a temperature higher than an average value in a temperature distribution of the combustion gas (Par 0026 0046 in light of the 112 above the inlet vanes are disclosed as coming into contact with the ammonia and as having the higher exhaust temperature that risks destroying the blades and stators), and a compressor (4) configured to supply the turbine blades with a cooling air and the ammonia (Flow B Fig 2 as utilized in Figures 1 and 9; Par 0021), wherein the gas turbine is configured to lower the temperature of the turbine blades by supplying the turbine blades with the ammonia and the cooling air supplied from the compressor (Par 0021, 0026, Par 0045-0046).
As to claim 2, Kasuga discloses the gas turbine is configured such that the ammonia supplied to the turbine blades is supplied to a combustor as a fuel after cooling the turbine blades (Fig 9, Ammonia as used from 18 through 3 then collector at 17 then past valve 8 into combustor 2).
As to claim 4, Kasuga discloses the gas turbine is configured such that the ammonia is supplied to the turbine blades in a liquid state (Fig 1, 9, passage through valve 9 in one embodiment as liquid, Passage through valve 18 in alternative interpretation).
claim 5, Kasuga discloses the gas turbine is configured such that the ammonia is mixed in advance with the cooling air and is supplied to the turbine blades (Fig 2; 61 through compressor to region B).
As to claim 6, Kasuga discloses wherein the gas turbine is configured to generate the combustion gas by combusting the ammonia at least as some of a fuel (Abs, Fig 1, 9, Ammonia as pumped to chamber 2).
As to claim 9, Kasuga discloses the gas turbine is configured such that the ammonia is supplied to the turbine blades in a liquid state (Fig 1, 9, passage through valve 9 in one embodiment as liquid, Passage through valve 18 in alternative interpretation).
As to claim 11, Kasuga discloses the gas turbine is configured such that the ammonia is mixed in advance with the cooling air and is supplied to the turbine blades (Fig 2; 61 through compressor to region B).
As to claim 13, Kasuga discloses the gas turbine is configured such that the ammonia is mixed in advance with the cooling air and is supplied to the turbine blades (Fig 2; 61 through compressor to region B).
As to claim 14, Kasuga discloses wherein the gas turbine is configured to generate the combustion gas by combusting the ammonia at least as some of a fuel (Abs, Fig 1, 9, Ammonia as pumped to chamber 2).
As to claim 16, Kasuga discloses wherein the gas turbine is configured to generate the combustion gas by combusting the ammonia at least as some of a fuel (Abs, Fig 1, 9, Ammonia as pumped to chamber 2).
As to claim 17, Kasuga discloses wherein the gas turbine is configured to generate the combustion gas by combusting the ammonia at least as some of a fuel (Abs, Fig 1, 9, Ammonia as pumped to chamber 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 3,7-8,10,12,15,18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20120047870 to Kasuga as applied to claim 1,2 above in view of JPH0255835 to Kobayashi.
As to claim 3, Kasuga discloses injective ammonia across the turbine blades and also passing ammonia through turbine blades, but does not expressly disclose injecting ammonia through the interior of the turbine blades.
Kobayashi discloses improving a turbine ammonia system by injecting with compressed air cooling liquid ammonia through turbine blades to improve cooling efficiency and to reduce parts for NOx reduction (Abs, Page 3 Para 1).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Kasuga to include how the mixed compressed air and ammonia is injected through the blades to cool the exhaust and supply ammonia for NOx reduction such that the gas turbine is configured such that the ammonia 
As to claim 7,8, Kasuga discloses injective ammonia across the turbine blades and also passing ammonia through turbine blades, but does not expressly disclose injecting ammonia through the interior of the turbine blades.
Kobayashi discloses improving a turbine ammonia system by injecting with compressed air cooling liquid ammonia through turbine blades to improve cooling efficiency and to reduce parts for NOx reduction (Abs, Page 3 Para 1).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Kasuga to include how the mixed compressed air and ammonia is injected through the blades to cool the exhaust and supply ammonia for NOx reduction such that each of the turbine blades has a flow path of the ammonia in each of the turbine blades and each of the turbine blades has a flow path for discharging the ammonia from an inside toward an outside using the teachings of Kobayashi to overall reduce components and increase cooling efficiency of the turbine thus allowing overall increase in combustion temperature and power production (Kasuga Par 0026).
As to claim 10, Kasuga discloses the gas turbine is configured such that the ammonia is supplied to the turbine blades in a liquid state (Fig 1, 9, passage 
As to claim 12, Kasuga discloses the gas turbine is configured such that the ammonia is mixed in advance with the cooling air and is supplied to the turbine blades (Fig 2; 61 through compressor to region B).
As to claim 15, Kasuga discloses wherein the gas turbine is configured to generate the combustion gas by combusting the ammonia at least as some of a fuel (Abs, Fig 1, 9, Ammonia as pumped to chamber 2).
As to claim 18,19,20, Kasuga discloses injective ammonia across the turbine blades and also passing ammonia through turbine blades, but does not expressly disclose injecting ammonia through the interior of the turbine blades.
Kobayashi discloses improving a turbine ammonia system by injecting with compressed air cooling liquid ammonia through turbine blades to improve cooling efficiency and to reduce parts for NOx reduction (Abs, Page 3 Para 1).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Kasuga to include how the mixed compressed air and ammonia is injected through the blades to cool the exhaust and supply ammonia for NOx reduction such that each of the turbine blades has a flow path of the ammonia in each of the turbine blades and each of the turbine blades has a flow path for discharging the ammonia from an inside toward an outside using the teachings of Kobayashi to overall reduce components and increase cooling efficiency of the turbine thus allowing overall increase in combustion temperature and power production (Kasuga Par 0026).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746